Citation Nr: 1620827	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-23 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to a disability rating greater than 50 percent prior to December 12, 2011 and greater than 70 percent beginning December 12, 2011 for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) and panic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from July 2001 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In October 2015 the Veteran testified by videoconference from the Denver RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of that hearing is of record.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the knees, the service treatment records show no complaints relating to them.  However, the Veteran testified they had been a source of discomfort in service, and while he complained to his corpsman, evidently the complaints went unrecorded.  Post service records show knee complaints in 2010, and in August 2012, the Veteran had a general medical examination for VA purposes where "knee strain" was diagnosed.  The examiner, however, did not express any opinion as to whether there was a relationship with service.  Such opinion should be sought.  

Also, during the October 2015 Board hearing, the Veteran testified that he had been receiving treatment from a private chiropractor for his bilateral knee disorder for the past nine months.  The Veteran further testified that this chiropractor told the Veteran that his bilateral knee disorder was due to wear and tear during his military service.  A review of the record is negative for such records.  An attempt to obtain these records should be made on remand.  

With regard to the PTSD issue, the Board notes that this issue was last addressed by the RO in an October 2013 statement of the case.  Subsequently, the Veteran was afforded a VA psychiatric examination in October 2015, which has yet to be considered the RO.  This should be accomplished before the Board enters its determination.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service bilateral knee symptomatology; as well as the nature, extent and severity of his bilateral knee symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his bilateral knees, to include requesting a release for any records from the private chiropractor the Veteran testified about during his October 2015 Board hearing.  The identified records should be sought, and in any event, any additional outstanding VA medical records should be associated with the file.  

3.  After associating any pertinent, outstanding records with the file, arrange for a VA examination of the Veteran's knees.  

If a disorder is diagnosed in either knee, the examiner should state whether it is at least as likely as not that it is related to any in-service disease or injury.  

If a formal knee diagnosis is not indicated, the examiner should state whether knee complaints constitute either 1) an undiagnosed illness, or 2) a medically unexplained chronic multi-symptom illness.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records, the Veteran's lay statements, accepted medical principles, and objective medical findings.  

The claims file should be made available to and reviewed by the clinician, and the clinician should set forth a complete rationale for all findings and conclusions.

3.  Readjudicate the claims on appeal, based on all the evidence of record, including the October 2015 VA psychiatric examination report.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



